Citation Nr: 1726015	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for peripheral artery disease (PAD).

4.  Entitlement to service connection for heart disease, to include coronary artery disease (CAD), cardiomyopathy and congestive heart failure (CHF).

5.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1972 to June 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In April 2012 and August 2015, the Board remanded these matters for additional development of the record.  

[The Board's August 2015 decision also denied service connection for stomach cancer, resolving this matter.]

The issues of service connection for hypertension, PAD and heart disease, to include CAD, cardiomyopathy and CHF, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.  


FINDING OF FACT

Diabetes mellitus was not manifested in service or for many years thereafter, and there is no probative evidence indicating that it may be etiologically related to the Veteran's service.

CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in March 2007, May 2009 and April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), Social Security Administration (SSA), and private and VA medical records have been secured.  He was afforded a VA examination to determine the etiology of diabetes mellitus.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the February 2012 Travel Board hearing, the undersigned identified the issues and advised the Veteran of what is necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings pertaining to diabetes mellitus.  On January 1975 service separation examination, the endocrine system was normal.  A urinalysis was negative for sugar and albumin.  The notes section of the separation examination states that sugar was found in the urine.  

On May 1976 VA general medical examination, the endocrine system was normal.  

In February 1992, the Veteran was admitted to a VA hospital for unrelated complaints.  Blood sugar was 147.  

Private medical records show that in April 1992 the Veteran was seen for complaints of being thirsty, tired and having a urine problem.  The assessment was diabetes, new onset.  In March 1997, a history of diabetes was noted.  The assessment was non insulin dependent diabetes mellitus.  In October 2003, it was noted that the Veteran had had diabetes mellitus since 1987.  

On August 2003 examination for the SSA it was noted that the Veteran  recently had diabetes mellitus diagnosed.  

On June 2009 VA diabetes mellitus examination, the examiner noted that he reviewed the record.  He stated that the Veteran's STRs showed that he had numerous urinalyses and that sugar was not found in the urine.  He also said that a fasting blood sugar in July 1972 was normal, and that a two-hour post prandial blood sugar in June 1974 was low.  He stated that there was no evidence in the STRs to substantiate any claim for diabetes mellitus occurring while the Veteran was on active duty.  He said the Veteran developed diabetes approximately 10 or 12 years ago.  The diagnosis was type 2 diabetes mellitus.

On November 2016 VA diabetes mellitus examination, the diagnosis was diabetes mellitus, type 2.  In January 2017, the examiner stated that he reviewed the record and opined that it was less likely than not that the Veteran's diabetes was incurred in or caused by service.  He stated that it was documented that the Veteran's urine was negative for sugar on the separation examination, and that there was no documented connection between service and diabetes.  

On January 2017 VA diabetes mellitus examination, the examiner stated that he reviewed the record.  The diagnosis was diabetes mellitus.  He opined that diabetes was not due to, caused by or otherwise aggravated by service.  He noted that a two-hour post prandial blood sugar in August 1974 was normal.  He further noted that the separation examination in January 1975 was silent regarding diabetes mellitus.  He noted that sugar in the urine was claimed to have been found, and explained that sugar in the urine only proves glycosuria and does not establish a diagnosis of diabetes.  He opined that after a complete and detailed review of the record, there was no evidence that the Veteran was at risk for developing diabetes in service, and that the diagnosis of diabetes mellitus was only established in 2006, 31 years after the Veteran's discharge from service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them diabetes mellitus) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

During the February 2012 hearing before the undersigned the Veteran testified that he was exposed to Agent Orange in Thailand, and asserted that service connection for diabetes mellitus on a presumptive basis (as due to such exposure) is warranted.  His discharge certificate shows that he had no foreign service.  In June 2012, the National Personnel Records Center confirmed that there was no evidence to establish that the Veteran had service in Thailand.  As the alleged exposure to Agent Orange is not shown, service connection for diabetes mellitus on a presumptive basis as due to such exposure is not warranted.  

There is no evidence that diabetes mellitus was manifested in service, or that it was manifested to a compensable degree within one year of the Veteran's separation from service. The only pertinent (to diabetes) reference in his STRs is a comment in the notes section of his January 1975 service separation examination report that sugar was found in his urine.  However, the examination report also notes that urinalysis was negative for sugar and albumin.  Furthermore, in January 2017, a consulting VA physician explained that a finding of sugar in the urine would only show glycosuria, and would not establish a diagnosis of diabetes.  While there is conflicting evidence in the record regarding when diabetes was first diagnosed, the earliest time for the diagnosis found indicates that the Veteran has had diabetes since 1987, which is more than 11 years following his discharge from service. Therefore, service connection for diabetes on the basis that it became manifest in service, or on a presumptive basis under 38 U.S.C.A. §§ 1112, 1137 is not warranted.

What remains for consideration is whether the Veteran's type 2 diabetes may somehow otherwise be related to his service.  The etiology of an insidious disease such as diabetes mellitus is a medical question beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only medical opinions in the record that directly address the etiology of the Veteran's diabetes mellitus are to the effect that it is unrelated to service.  The opinions reflected familiarity with the record, and include rationale that cites for supporting factual data; they note that diabetes was not manifested in service or for many years thereafter, and cite to medical principles, explaining that a notation of a finding of sugar on urinalysis does not establish a diagnosis of diabetes.  These opinions are probative evidence in the matter.  The Veteran is a layperson; therefore his own opinion regarding the etiology of his diabetes is not probative evidence.  He has not presented any medical opinion or medical literature supporting his allegation that diabetes mellitus was manifested in or is otherwise etiologically related to, his service.  

In summary, while the record shows that the Veteran now type 2 diabetes, it does not show that such disability is due to disease or injury in service.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for diabetes mellitus is denied.


REMAND

Regarding the  claim of service connection for hypertension, the Veteran's STRs show that on induction in March 1972 a history of transient high blood pressure prior to service was noted, and it was further noted that he had lost weight and his blood pressure returned to normal.  His blood pressure was 130/75, and he was not on anti-hypertensive medication.  The impression was that he was normotensive.  Except for a blood pressure reading of 120/90 in May 1974, all other blood pressure readings in service were in the normal range.  In June 1974, the Veteran was seen for a complaint of headaches.  It was noted that he had high blood pressure in the past.  On the January 1975 service separation examination, the Veteran's blood pressure was 120/80; in a report of medical history at the time he denied having high blood pressure.  

When the Veteran was examined by VA in May 1976 (within one year following separation from service), his blood pressure was 145/90.  

The Board's April 2012 remand for an examination to secure a medical advisory opinion directed the examiner to comment on the blood pressure readings in service and on the initial VA examination in May 1976.  On the November 2012 VA examination, the examiner noted that the examination request cited an elevated blood pressure reading one year after service.  She noted that three elevated blood pressure readings are required for a diagnosis of hypertension.  Based on a review of the record, she stated that there was no evidence that the Veteran was treated for high blood pressure in service, and opined that it was less likely than not that the Veteran's hypertension is related to service.  The Board's August 2015 remand noted that the examiner did not address the elevated blood pressure reading in service, and requested another opinion with such comment.  

On November 2016 VA examination, the examiner opined that it was at least as likely as not that the Veteran's hypertension was incurred in service.  He noted that the Veteran had a documented history of elevated blood pressure and borderline blood pressure when evaluated in 1974.  Thereafter the Veteran was scheduled for another VA examination in January 2017, when the examiner opined that it was less likely than not that the Veteran's hypertension is related to service.  She noted that the American Heart Association guidelines state that hypertension is diagnosed when blood pressure are consistently ranging from 140-159/90-99.  She mentioned several of the blood pressure readings in service, but did not acknowledge the May 1974 blood pressure of 140/90 or discuss its significance (beyond suggesting that it does not establish a diagnosis of hypertension) .  She also did not address the blood pressure reading of 145/90 reported on the May 1976 VA examination.

The Board finds that the medical opinions of record were noncompliant with the Board's remand directives and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

The claims of service connection for PAD, heart disease and residuals of a CVA are inextricably intertwined with the claim of service connection for hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The record should be forwarded to an internist or cardiologist (who has not previously provided an advisory opinion in this matter) for review and an advisory medical opinion (reconciling the November 2016 and January 2017 providers' opinions) as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension is related to his service (was incurred or aggravated therein.  The rationale provided must include discussion of the significance, if any, of the elevated blood pressure readings noted in service and on May 1976 VA examination.  The consulting provider should include comment on the opinions provided in  2016 and January 2017(expressing, with rationale, agreement or disagreement with the conclusions reached by each). 

2.  The AOJ should review the record and arrange for any further development necessary with respect to the claims of service connection for PAD, heart disease, to include CAD, cardiomyopathy and CHF and residuals of a CVA (e.g., a nexus opinion regarding secondary service connection if hypertension is determined to be service-connected).

3.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


